DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2022 has been entered.
 	Claims 1-11 are currently pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/998,048 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and copending application ‘048 recite a liquid crystal composition comprising: one or more compounds of general Formula (I) in an amount of 10%-25% by weight of the total weight of the liquid crystal composition, one or more compounds of general Formula II in an amount of 5%-35% by weight of the total weight of the liquid crystal composition , and one or more compounds of general formulas III-3, III-4, and III-6 to III-15 ( .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 9 recite “comprising…in an amount of 0%”. The recitation of 0% as the lower limit for the compound contradicts the requirement of said additional compound. Therefore, it is unclear if claims 7-9 require said compound. 
Claim 8 is rejected because it depends from rejected based claim 7

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (WO 2017/221724 A1) in view of Hirata et al. (US 2016/0319191 A1).
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]Regarding claims 1-11, Ogawa et al. teach a photoelectric display device comprising a liquid crystal composition (see abstract, claims and examples i.e. Example 15 on page 91 [0386]): 
    PNG
    media_image1.png
    559
    559
    media_image1.png
    Greyscale

The blue arrows above shows the specific compounds that meet the limitation of compounds I, I-2, II, II, II-1 to II-4, III, III-1, III-2, IV and IV-1 as instantly claimed.  N-1-10 
    PNG
    media_image2.png
    64
    531
    media_image2.png
    Greyscale
  [0118-[0119] of Ogawa et al. explicitly teach the limitation of Formula III-1 as instantly claimed.  Ogawa et al.  further teach a liquid crystal composition may further comprises a compound 
    PNG
    media_image3.png
    71
    520
    media_image3.png
    Greyscale
[0069-0070], more specifically Formula N-1-12: 
    PNG
    media_image4.png
    59
    330
    media_image4.png
    Greyscale
 [0136-0140], which meets the limitation of Formula III-4: 
    PNG
    media_image5.png
    76
    362
    media_image5.png
    Greyscale
wherein nNe11 represents 1, RN11 and RN12 independently represent an alkyl group having 1 to 8 carbon atoms as instantly claimed. The liquid crystal composition comprises a compound represented by formula N-1e and N-1-12 in an amount of at least 5% [0067] and is added in view of low viscosity, high response rate, good temperature stability and increasing dielectric anisotropy in order to keep the drive voltage low [0070]. Ogawa et al. explicitly teaches 3-Cy-2-Ph5-O2 in an amount of 7% ( see examples and Table 3 of [0384]), which  meets the limitation of III-4 as instantly claimed. The composition may further comprise Formula N-1-16: 
    PNG
    media_image6.png
    60
    574
    media_image6.png
    Greyscale
[0160-0164], which meets the limitation of formula III-11:
    PNG
    media_image7.png
    86
    284
    media_image7.png
    Greyscale
as instantly claimed in an amount of at least 5%. 
In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  
Also, it would have been obvious to one of ordinary skill in the art at the time of the invention to recognize that a compound having formula 
    PNG
    media_image8.png
    71
    211
    media_image8.png
    Greyscale
 in an amount of 7% (reference) and in an amount of 10% (instant application) are closely related and therefore would be expected to perform in the same manner. Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (MPEP 2131.03).
Nonetheless, the examiner has added Hirata et al. to teach it is well-known to one of ordinary skilled in the art to include a compound represented by general formula I: 
    PNG
    media_image9.png
    83
    249
    media_image9.png
    Greyscale
[0030], more specifically formula 1V-Cy-Ph-PH5-O2 in Example 10, to a liquid crystal composition (see abstract, claims and examples) in an amount of 5% to 40% [0063], which encompasses the instant claimed range of 10-25% by weight, in view of reducing the viscosity. Hirata et al. and Ogawa et al. are analogous art in the liquid crystal composition field. Therefore, it would have been obvious to one of ordinary skilled in the art to 
    PNG
    media_image8.png
    71
    211
    media_image8.png
    Greyscale
 as recited by Ogawa et al. to be presented in an amount of 5-40% by weight a taught by Hirata et al. in view of reducing the viscosity.
It is noted that claims 7-9 do not require the presently claimed invention to include a compound represented by general formula V due to the recitation of O%-20% and 0% to 14% by weight in claims 7 and 9. The limitations are treated as optional language. 
Response to Arguments
Applicant's arguments filed 03/09/2022 have been fully considered but they are not persuasive.  Applicant’s principal arguments are the following:
 Applicants argue Ogawa discloses compounds substituted terminal 2,3-difluoro-1,4-phenylene group as follows in paragraphs [0079, 0088, 0097 and 0124]. Thus, Ogawa fails to disclose, teach or suggest a compound having a terminal 2,3-difluoro-1,4-phenylene-C1-7alkyl or alkoxy of general Formulas III-3 to III-15. Hirata fails to cure the deficiencies of Ogawa. Thus, Ogawa and Hirata, individually or in combination, fails to disclose, teach or suggest the present invention set forth in amended claim 1. 
Examiner respectfully disagrees. N-1-10 
    PNG
    media_image2.png
    64
    531
    media_image2.png
    Greyscale
  [0118-[0119] of Ogawa et al. explicitly teach the limitation of Formula III-1 as instantly claimed.  Ogawa et al.  further teach a liquid crystal composition may further comprises a compound represented by formula (N-1e): 
    PNG
    media_image3.png
    71
    520
    media_image3.png
    Greyscale
[0069-0070], more specifically Formula N-1-12: 
    PNG
    media_image4.png
    59
    330
    media_image4.png
    Greyscale
 [0136-0140], which meets the limitation of Formula III-4: 
    PNG
    media_image5.png
    76
    362
    media_image5.png
    Greyscale
wherein nNe11 represents 1, RN11 and RN12 independently represent an alkyl group having 1 to 8 carbon atoms as instantly claimed. The liquid crystal composition comprises a compound represented by formula N-1e and N-1-12 in an amount of at least 5% [0067] and is added in view of low viscosity, high response rate, good temperature stability and increasing dielectric anisotropy in order to keep the drive voltage low [0070]. Ogawa et al. explicitly teaches 3-Cy-2-Ph5-O2 in an amount of 7% ( see examples and Table 3 of [0384]), which  meets the limitation of III-4 as instantly claimed. The composition may further comprise Formula N-1-16: 
    PNG
    media_image6.png
    60
    574
    media_image6.png
    Greyscale
[0160-0164], which meets the limitation of formula III-11:
    PNG
    media_image7.png
    86
    284
    media_image7.png
    Greyscale
as instantly claimed in an amount of at least 5%. 
Therefore, the rejection is maintained. 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Katzel et al. (US 2016/0325231 A1; see abstract, claims and examples 149 & 0150) teach a liquid crystal composition as instantly recited in claim 1. 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722